 4:01-cr-03106-RGK-DLP Doc # 510 Filed: 10/21/20 Page 1 of 1 - Page ID # 4655




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:01CR3106

       vs.
                                                 MEMORANDUM AND ORDER
JOHN E. DAVIS,

                    Defendant.


       Defense counsel submitted an Application to Proceed Without Prepaying Fees
or Costs with a “United States Court of Appeals, Eighth Circuit” heading and it was
filed with this District Court. Accordingly, to the extent that I have the authority to
address it,

       IT IS ORDERED that Defendant Davis’s Application to Proceed on Appeal
in Forma Pauperis (Filing 509) is granted. A copy of this Memorandum and Order
shall be sent to the Clerk of the Eighth Circuit Court of Appeals.

      Dated this 21st day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
